DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are not of sufficient quality to permit examination. FIG 2 and FIG 6 -8 are difficult to discern the details.
Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 1, a method), machine (claim 13 of a system), or manufacture (claim 12, encoding a method on a non-transitory computer readable medium), which are statutory categories. 
However, evaluating claims 1, 12 and 13, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
configuring a common Software Development Kit (SDK) interface and a Basic SDK model, and 
receiving a to-be-tested script comprising control information data and an operation type by using the SDK interface; 
performing a standardization process on the control information data using the SDK basic model to obtain a standard data structure; and 
running the to-be-tested script according to the operation type, and 
positioning a to-be-tested control in the to-be-tested script according to the standard data structure.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Therefore, the claims are directed to an abstract idea. 
Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  
	The elements of “A computer-readable storage medium,” “memory having instructions” and ““a processor” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int' l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

	Dependent claim(s) 2-10 and 14-21 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-10 and 14-21 are merely extensions of abstract ideas with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
		
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 14 recite “the Basic SDK model comprises more than one of.”  The claim appears to be a Markush group type, but it is not clear whether the Basic SDK model comprises “one of …. “, or “one or more of…” 
Claim 18 recites the limitation "the feature atribute dimension” “the space position attribute dimension” and “the heirarchy attribute dimension".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 is rejected for its dependence on a rejected claim base.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-10, 12-13 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 5,600,789 (Parker).

Regarding claims 1, 12 and 13, Parker discloses an automated testing method (“automated testing” [Abstract]), comprising: 
configuring a common Software Development Kit (SDK) interface and a Basic SDK model [“Test driver setup functions allow the test executive to configure test driver and program environment” (Col 16, Ln 21), “the abstract of a "logical", or generic application program is created in object-oriented terms rather than platform/GUI-specific terms.(Col 5, Ln 41) a Basic SDK model is abstract “The test executive translates the abstract superclass command into the appropriate GUI command for the specific GUI under which the target application is running
(Col 8, Ln 33)], and 
receiving a to-be-tested script comprising control information data and an operation type by using the SDK interface [FIG 6, Identify GUI function for class function 505; “test executive identifies the LSEs which are involved in the particular step and, through the test driver, validates that the LSEs are present and in a suitable state. The simulated user input (e.g., keyboard or mouse action) is then sent to the GUI. (Col 4, Ln 37) "The first component is a test script which is written in a high level programming language and contains the user events to be simulated, and the control and data structures necessary to validate the GUI's, and in turn, the application program's responses to the input. (Col 4, Ln 4), To drive an LSE, the test script, 315, requests a logical operation, such as a pushbutton press, against an LSE, such as a named pushbutton (Col 13, Ln 34)];
performing a standardization process on the control information data using the SDK basic model to obtain a standard data structure [“support the creation of test suites that are easily portable to other GUIs” (Col 2, Ln 53), “In order to create a test system in which both tests and testing benchmarks are portable between platforms, the differences between the platforms must be abstracted”  (Col 5, Ln 16) “The basic features required in the test script and test executives are: built-in data types including boolean, integer, and string; user defined data types; records; enumerated types; dynamic, recursive lists; typed and untyped variables; expression evaluator (similar to that in `C`); indirect referencing of variables, fields, functions, and procedures; control structures (IF, FOR, WHILE, CASE, etc.); exception handling; in-line list constructors (similar to LISP `lists`); built-in standard functions (similar to those in BASIC); built-in functions which allow access to User Interface Driver functionality” (Col 7, Ln 45); and
running the to-be-tested script according to the operation type, and positioning a to-be-tested control in the to-be-tested script according to the standard data structure (“The first component is a test script which is written in a high level programming language and contains the user events to be simulated, and the control and data structures necessary to validate the GUI's, and in turn, the application program's responses to the input. (Col 4, Ln 1), “features required in the test script and test executives are: built-in data types including boolean, integer, and string; user defined data types; records; enumerated types; dynamic, recursive lists; typed and untyped variables; expression evaluator (similar to that in `C`); indirect referencing of variables, fields, functions, and procedures; control structures (IF, FOR, WHILE, CASE, etc.); exception handling; in-line list constructors (similar to LISP `lists`); built-in standard functions (similar to those in BASIC); built-in functions which allow access to User Interface Driver functionality; user-defined functions and procedures with parameters passing modes of in, out, and inout; and script modules for creating a reusable library of routines (similar to ADA `packages`). ” (Col 7, Ln 45)].

Regarding claim 9 and 21, Parker generally discloses the automated testing method above, and further discloses configuring an analog input interface; and receiving a touch operation using the analog input interface, and controlling the to-be-tested control according to the touch operation [“This communication can actually be two way in the case of a touch screen. But a touch screen is, in essence, only the combination of a traditional screen and a mouse”  (Col 11, Ln 44)].

Regarding claim 10, Parker generally discloses the automated testing method above, and further discloses configuring a script writing assistance tool, and generating a log corresponding to the to-be-tested script using the script writing assistance tool [“The test tool of the present invention allows the tester to write the following test script that will run against either instantiation of the Search and Replace dialog box” (Col 25, Ln 21)].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,600,789 (Parker) in view of US Publication 2019/0095476 (Wahl).

Regarding claim 2 and 14, Parker generally discloses the automated testing method above, and further discloses the Basic SDK model comprises more than one of an abstract model for a control node, an abstract model for control node dump, an abstract model for control node positioning and an abstract model for default matching (“The test executive is common to, and supports all, GUI's. The test executive translates the abstract superclass command into the appropriate GUI command for the specific GUI under which the target application is running. The test executive passes the GUI specific command to the test driver. The test driver then performs the actual action on the GUI object specified in the test script command. For example, an abstract superclass command such as "get the button's text label" would be translated into the GUI-specific command "XtGetValues" in the case of an X Windows” (Col 8, Ln 33).
Parker does not explicitly disclose node.
However, a like reference Wahl teaches node (“The hierarchy 200 is described in detail below, but in general provides a hierarchy (a hierarchical framework consisting of nodes) for storing and/or loading data in and/or from a data structure 114” [0015])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the automated testing method of Parker to use nodes as taught by Wahl, to accurately test applications.

Regarding claims 3 and 15, the combination of  Parker and Wahl generally disclose the automated testing method above, and further Wahl teaches  performing a standardization process on the control information data using the SDK basic model to obtain a standard data structure, comprises: dumping control node data and control node hierarchy of the control information data according to a preset data format using the abstract model for control node dump, so as to obtain the standard data structure (“The hierarchy 200 is described in detail below, but in general provides a hierarchy (a hierarchical framework consisting of nodes) for storing and/or loading data in and/or from a data structure 114” [0015]).



Note on Prior art
Claims 4-8 and 16-20 are not rejected with prior art.
Regarding claims 4 and 16, though the prior art discloses the above the prior art fails to teach or suggest the further inclusion of
abstracting dimensions of the standard data structure into a feature attribute dimension, a space position attribute dimension and a hierarchy attribute dimension; 
combining the feature attribute dimension, the space position attribute dimension and the hierarchy attribute dimension to obtain to-be-tested control matching data; and 
positioning the to-be-tested control in the to-be-tested script according to the to-be-tested control matching data.
Regarding claim 18, though the prior art discloses the above the prior art fails to teach or suggest the further inclusion of wherein after the feature attribute dimension, the space position attribute dimension and the hierarchy attribute dimension are combined to obtain the to-be-tested control matching data, the automated testing method further comprises: normalizing the space position attribute dimension.
Claims 5-8, 17, and 19-20 depend from the above claims and thus do not have prior art rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2864 

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857